Case: 10-60918     Document: 00511660748         Page: 1     Date Filed: 11/09/2011




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         November 9, 2011
                                     No. 10-60918
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EXSO CHANDLER,

                                                  Plaintiff - Appellant

v.

ROBERT RONCOLI, Chief,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:09-CV-523


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis, Exso Chandler, Mississippi
prisoner # 47787, challenges the summary judgment awarded Police Chief
Robert Roncoli on Chandler’s claims under 42 U.S.C. § 1983 for false arrest and
defamation. Chandler consented to proceed before the magistrate judge.
        Chandler contends: summary judgment was inappropriate; and, the
magistrate judge abused her discretion in denying his requests for discovery,
leave to amend his complaint, and appointment of counsel.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60918   Document: 00511660748      Page: 2   Date Filed: 11/09/2011

                                  No. 10-60918

      A summary judgment is reviewed de novo. E.g., Berquist v. Washington
Mut. Bank, 500 F.3d 344, 348 (5th Cir. 2007). “Where an arrest is made under
authority of a properly issued warrant, the arrest is simply not a false arrest.”
Smith v. Gonzales, 670 F.2d 522, 526 (5th Cir. 1982). Chandler was arrested
pursuant to a warrant based on the signed statement of Travis Lesh, who
confessed to the burglary at issue and named Chandler as his co-conspirator.
Chandler presented no evidence supporting his assertions that Lesh’s statement
was coerced and that Chief Roncoli acted maliciously toward him. Accordingly,
Chief Roncoli was entitled to summary judgment on the false-arrest claim. FED.
R. CIV. P. 56(a). Chandler has abandoned his defamation claim. FED. R. APP. P.
28(a)(9)(A).
      As for Chandler’s procedural contentions, first, he did not show his
requested discovery was “likely to produce the facts needed” to withstand a
summary-judgment motion. Paul Kadair, Inc. v. Sony Corp. of America, 694
F.2d 1017, 1029-30 (5th Cir. 1983). Second, he did not state a claim against
Police Captain Will Jones such that he should have been added as a defendant.
See, e.g., Rosenblatt v. United Way of Greater Houston, 607 F.3d 413, 419 (5th
Cir. 2010) (may deny leave to amend complaint if amendment would be futile).
Third, Chandler did not demonstrate the exceptional circumstances prerequisite
to appointment of counsel in a § 1983 action. Cupit v. Jones, 835 F.2d 82, 86 (5th
Cir. 1987). The case was not complex, and he adequately presented his claims.
Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982). Although his ability to
investigate was limited by his incarceration for selling cocaine, he presented
nothing indicating his allegations had merit. Id. The magistrate judge did not
abuse her discretion in denying these requests. E.g., Kadair, 694 F.2d at 1024;
Rosenblatt, 607 F.3d at 419; Cupit, 835 F.2d at 86.
      AFFIRMED.




                                        2